              18-22993-rdd              Doc 8        Filed 10/12/18 Entered 10/13/18 00:25:54               Imaged
                                                    Certificate of Notice Pg 1 of 4
Information to identify the case:
Debtor 1              Freda M. Horsley                                        Social Security number or ITIN    xxx−xx−3084
                      First Name   Middle Name   Last Name                    EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                      Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of New York

Case number: 18−22993−rdd



Discharge of Debtor(s) and Order of Final Decree                                                                            12/15


A petition under title 11, United States Code was filed by or against the Debtor(s) on 6/27/18; an order for
relief was entered under Chapter 7; no order denying a discharge has been granted.

It appearing that the Debtor(s) is entitled to a discharge and the estate of the above named Debtor(s) has
been full administered.


IT IS ORDERED:

        • The Debtor(s) is granted a discharge under 11 U.S.C. § 727.

        • Mark S. Tulis is discharged as the Trustee of the Debtors estate and the bond is cancelled.
        • The chapter 7 case of the above−named Debtor(s) is closed.

                                                                     By the court: Robert D. Drain
           10/10/18                                                                United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order grants a discharge to the person named above.             This order does not prevent debtors from paying any debt
It does not dismiss the case, and it does not determine how          voluntarily or from paying reaffirmed debts according to the
much money, if any, the trustee will pay creditors.                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                 Most debts are discharged
collect a discharged debt from the debtors personally. For           Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a               Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors             liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact             was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order        Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                Bankruptcy Code and was later converted to chapter 7,
fees.                                                                debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against          In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was       protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have              spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.

                                                                                    For more information, see page 2 >




                                   Discharge of Debtor(s) and Order of Final Decree                          page 1
         18-22993-rdd        Doc 8     Filed 10/12/18 Entered 10/13/18 00:25:54       Imaged
                                      Certificate of Notice Pg 2 of 4




Some debts are not discharged                          Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:         agreement are not discharged.

     ♦ debts that are domestic support                 In addition, this discharge does not stop
       obligations;                                    creditors from collecting from anyone else who is
                                                       also liable on the debt, such as an insurance
                                                       company or a person who cosigned or
     ♦ debts for most student loans;                   guaranteed a loan.


     ♦ debts for most taxes;
                                                        This information is only a general summary
     ♦ debts that the bankruptcy court has              of the bankruptcy discharge; some
       decided or will decide are not discharged        exceptions exist. Because the law is
       in this bankruptcy case;                         complicated, you should consult an
                                                        attorney to determine the exact effect of the
                                                        discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




                         Discharge of Debtor(s) and Order of Final Decree               page 2
             18-22993-rdd      Doc 8     Filed 10/12/18 Entered 10/13/18 00:25:54             Imaged
                                        Certificate of Notice Pg 3 of 4
                                       United States Bankruptcy Court
                                       Southern District of New York
In re:                                                                                  Case No. 18-22993-rdd
Freda M. Horsley                                                                        Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0208-7           User: dmccaffre              Page 1 of 2                   Date Rcvd: Oct 10, 2018
                               Form ID: 155new              Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 12, 2018.
db              Freda M. Horsley,    233 South Fulton Avenue, Apt. 1K,      Mount Vernon, NY 10550-5139
smg            +N.Y. State Unemployment Insurance Fund,      P.O. Box 551,    Albany, NY 12201-0551
smg            +United States Attorney’s Office,     Southern District of New York,
                 Attention: Tax & Bankruptcy Unit,     86 Chambers Street, Third Floor,     New York, NY 10007-1825
7362343       ++ASPIRE VISA,    P O BOX 105555,    ATLANTA GA 30348-5555
               (address filed with court: ASPIRE VISA,       P.O. BOX 23007,    COLUMBUS, GA 31902)
7362345        +CHASE BANK,    P.O. BOX 9041,    COPPELL, TX 75019-9041
7362347        +CHASE BANK USA, N.A.,    P.O. BOX 9041,    COPPELL, TX 75019-9041
7362348        +CITIBANK, N.A.,    7322 SOUTHWEST FREEWAY,     SUITE 1600,    HOUSTON, TX 77074-2134
7362351       ++FORSTER & GARBUS LLP,    60 VANDERBILT MOTOR PARKWAY,      P O BOX 9030,   COMMACK NY 11725-9030
               (address filed with court: FOSTER & GARBUS, LLP,       60 MOTOR PARKWAY,    COMMACK, NY 11725-5710)
7362353        +GARY TSIRELMAN, P.C.,    129 LIVINGSTON STREET,     BROOKLYN, NY 11201-5105
7362357        +LAWRENCE HOSPITAL CENTER ER,     P.O. BOX 29016,    NEW YORK, NY 10087-9016
7362359        +MACY’S RETAIL,    P.O. BOX 183083,    COLUMBUS, OH 43218-3083
7362362        +MOUNT VERNON DIALYSIS LLC,     12 N. 7TH AVE,    MOUNT VERNON, NY 10550-2026
7362363        +NATIONWIDE CREDIT, INC.,    P.O. BOX 26314,     LEHIGH VALLEY, PA 18002-6314
7362364         PEEBLES CREDIT CARD,    P.O. BOX 659465,     SAN ANTONIO, TX 78265-9465
7362366        +SEARS HBSC CARD SERVICES,     P.O. BOX 17051,    BALTIMORE, MD 21297-1051
7362367        +SHELL OIL,   P.O. BOX 183018,     COLUMBUS, OH 43218-3018
7362370        +TRANS-CONTINENTAL CREDIT,     P.O. BOX 5055,    WHITE PLAINS, NY 10602-5055
7362373        +WESTCHESTER MEDICAL CENTER,     100 WOODS RD,    VALHALLA, NY 10595-1530

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Oct 10 2018 20:04:22
                 New York State Tax Commission,    Bankruptcy/Special Procedures Section,     P.O. Box 5300,
                 Albany, NY 12205-0300
7362342        +EDI: RMSC.COM Oct 10 2018 23:58:00      AMAZON,    P.O. BOX 960013,   ORLANDO, FL 32896-0013
7362344        +EDI: HFC.COM Oct 10 2018 23:58:00      BEST BUY,    P.O. BOX 17298,   BALTIMORE, MD 21297-1298
7362346        +EDI: CHASE.COM Oct 10 2018 23:58:00      CHASE BANK,    P.O. BOX 15153,
                 WILMINGTON, DE 19886-5153
7362368         EDI: CITICORP.COM Oct 10 2018 23:58:00      SHELL OIL,    PROCESSING CENTER,
                 DES MOINES, IA 50359
7362349        +EDI: WFNNB.COM Oct 10 2018 23:58:00      COMENITY BANK,    P.O. BOX 659728,
                 SAN ANTONIO, TX 78265-9728
7362350         EDI: RCSDELL.COM Oct 10 2018 23:58:00      DELL FINANCIAL SERVICES,
                 C/O DFS CUSTOMER CARE DEPT.,   P.O BOX 81577,     AUSTIN, TX 78708-1577
7362352        +EDI: RMSC.COM Oct 10 2018 23:58:00      G.E. MONEY BANK,    P.O. BOX 960061,
                 ORLANDO, FL 32896-0061
7362354        +EDI: HY11.COM Oct 10 2018 23:58:00      HYUNDAI MOTOR FINANCE,    P.O. BOX 660891,
                 DALLAS, TX 75266-0891
7362355        +EDI: RMSC.COM Oct 10 2018 23:58:00      J.C. PENNEY,    P.O. BOX 960090,    ORLANDO, FL 32896-0090
7362356        +E-mail/Text: BKRMailOPS@weltman.com Oct 10 2018 20:04:03       KAY’S JEWELERS,    P.O. BOX 740425,
                 CINCINNATI, OH 45274-0425
7362358        +EDI: LTDFINANCIAL.COM Oct 10 2018 23:58:00       LTD FINANCIAL SERVICES,    7322 SOUTHWEST FREEWAY,
                 SUITE 1600,   HOUSTON, TX 77074-2134
7362360        +EDI: MID8.COM Oct 10 2018 23:58:00      MIDLAND CREDIT MANAGEMENT, INC,     2365 NORTHSIDE DRIVE,,
                 SUITE 300,   SAN DIEGO, CA 92108-2709
7362361        +EDI: MID8.COM Oct 10 2018 23:58:00      MIDLAND FUNDING LLC,    P.O. BOX 60578,
                 LOS ANGELES, CA 90060-0578
7362365         EDI: PRA.COM Oct 10 2018 23:58:00      PORTFOLIO RECOVERY ASSOC. LLC,     P.O. BOX 12914,
                 NORFOLK, VA 23541
7363061        +EDI: PRA.COM Oct 10 2018 23:58:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
7362369        +EDI: WTRRNBANK.COM Oct 10 2018 23:58:00      TARGET RETAIL,    P.O. BOX 59317,
                 MINNEAPOLIS, MN 55459-0317
7362371        +EDI: VERIZONCOMB.COM Oct 10 2018 23:58:00       VERIZON WIRELESS,   P.O. BOX 4003,
                 ACWORTH, GA 30101-9004
7362372        +EDI: WFFC.COM Oct 10 2018 23:58:00      WELLS FARGO FINANCIAL BANK,     P.O. BOX 98791,
                 LAS VEGAS, NV 89193-8791
                                                                                               TOTAL: 19

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
                18-22993-rdd           Doc 8      Filed 10/12/18 Entered 10/13/18 00:25:54                         Imaged
                                                 Certificate of Notice Pg 4 of 4


District/off: 0208-7                  User: dmccaffre                    Page 2 of 2                          Date Rcvd: Oct 10, 2018
                                      Form ID: 155new                    Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 12, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 10, 2018 at the address(es) listed below:
              James L. Rohrig   on behalf of Debtor Freda M. Horsley jimrlaw@aol.com
              Mark S. Tulis   mtulis.trustee@gmail.com, NY47@ecfcbis.com;ppucci@tuliswilkeslaw.com
              United States Trustee   USTPRegion02.NYECF@USDOJ.GOV
                                                                                            TOTAL: 3
